Title: To James Madison from Edward Thornton, 16 October 1802
From: Thornton, Edward
To: Madison, James


Sir,
Washington 16th October 1802.
Towards the latter end of last month, His Majesty’s frigate the Andromache arriving in the Chesapeake, Captain Laurie made an application through the channel of His Majesty’s Consul for Virginia to the Collector of the Customs at Norfolk for the purpose of obtaining a deserter from his Ship, of the name of Sawyer, and a native of Exeter in England, who he discovered was employed on board of the Revenue Cutter of the United States. The Collector, who seemed in the first instance disposed to perform this act of reciprocal justice, of which the Commanders of His Majesty’s Ships gave so many examples during the late war, has since refused to take any part in the surrender of this Seaman to Captain Laurie, alleging in his excuse an act of the State of Virginia (passed the 21st. of January 1801) which inflicts heavy penalties on any citizen of the United States employed in delivering up any person claimed on the behalf of a foreign nation.
I know not by what construction of the federal constitution an officer of the United States, acting under the commission of the general Government, and in a transaction with the authorized agent of a foreign nation, over whom the laws of any single state can have no possible controul, is to conceive himself limited in the exercise of his duties by the provisions of an act passed by the State of Virginia: And this ought still less to be the case in the question of a law, which (as I had the honour of verbally observing to you, Sir, about five months ago) is in its avowed object a direct infraction of the twenty seventh Article of the Treaty of 1794, and which in its collateral tendencies is calculated to defeat every act of reciprocal justice prescribed by public law and by those observances which regulate the intercourse of friendly nations.
I have therefore to beg, Sir, that you will be pleased to transmit such orders to the proper officers of the United States in the port of Norfolk, as will enable them to deliver up the seaman in question to the Commander of His Majesty’s Ship the Andromache or, should he have left the port, to His Majesty’s Consul, until he can be put on board any Ship of war, which may make its appearance in the Chesapeake. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2). Docketed by Brent, “October 26. 1802.”



   
   For William Sawyer’s case, see Gallatin to JM, 4 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:608 and n. 1).



   
   The Virginia statute, “An act in addition to the act, intituled ’An act, to amend the Penal Laws of this Commonwealth,[’]” was enacted in response to the surrender of a sailor to British authorities at Norfolk in 1799 (Acts Passed at a General Assembly of the Commonwealth of Virginia [Richmond, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 1584], p. 39; see also Meriwether Jones to JM, 10 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:396 n. 1).



   
   Article 27 of the Jay treaty provided for the return of individuals charged with murder or forgery by either of the signatories found within the territory of the other (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:263).


